DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/29/2022 has been entered.

2.	This Non-Final Office Action is in response to Applicant’s RCE filing on 6/29/2022. Claims 1-4 and 6-20 are currently pending. Claims 8-20 have been withdrawn do to a restriction. Therefore claims 1-4, 6, and 7 are examined below. The earliest effective filing date of the present application is 10/31/2017.

Notice of Pre-AIA  or AIA  Status
3.	The present application is being examined under the AIA  first to file provisions.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being obvious by U.S. Pat. Pub. No. 2014/0330659 to Yopp et al. (“Yopp”) in view of U.S. Pat. Pub. No. 2019/0080691 to Meng et al. (“Meng”).

6.	With regards to claim 1, Yopp disclosed the method limitations of,
receiving a voice input at a self-service Point-Of-Sale (POS) location, the voice-input including a command utterance that identifies a command (See [0025] discussing the use of voice input to allow users to interact with the POS application by acquiring and processing the commands. The examiner is interpreting voice interaction as command utterance. Examiner notes that the location of the mobile POS would be the location of the self-service POS location as that does not require a stationary point in space. See also [0058] discussing the MPOS device capturing voice input. Examiner suggest claiming the actual POS device as any smart device can be a self-service POS location e.g., a cellphone shopping a website anywhere.) including a corresponding script to be executed by a network service in response to the voice input, the script, when executed, invoking data processing activity with regard to at least one of an action (See [0064]-[0066] discussing language module (520), as part of POS server (504), running a regular expression script to parse and interpret phrase into commands in response to receiving a voice input performing the operation on the MPOS device(502).) on both an audio input device that received the voice input (See [0065] discussing the command being performed on the MPOS device (502) and [0058] discussing MPOS device (502) the audio module (510) as an input/output device that can capture audio. The examiner is interpreting a device that can capture audio to be a voice input.) and on another data processing device of a facility of the self-service POS location (See [0064] discussing the POS server containing language module (520), which parses and interpret phrases of the command. The examiner is interpreting parses and interpreted phrases as an action and the server as another device. Examiner notes that a server can be located at the POS location or not.), involved with data processing of transactions at the self-service POS location (See [0025] discussing the use of voice input to allow users to interact with the POS application by acquiring and processing the commands. The examiner is interpreting voice interaction as command utterance. Examiner notes that the location of the mobile POS would be the location of the self-service POS location as that does not require a stationary point in space. See also [0058] discussing the MPOS device capturing voice input. Examiner suggest claiming the actual POS device as any smart device can be a self-service POS location e.g., a cellphone shopping a website anywhere.)
transmitting the voice input via a network to the network service for processing (See [0066] discussing server (506) receiving input from the Mobile Point of Sales (MPOS) device through network.); 
receiving, via the network, at least one response to the transmitted voice input (See [0066] discussing server (506) transmitting back to MPOS device commands corresponds to the received audio file. The examiner is interpreting commands as responses.); and 
performing a data processing action on a POS device at the self-service POS location upon receipt of the response (See [0067] discussing the performing of the command on the MPOS.), the data processing action including providing an … output from the POS device including information related to the command to change the configuration setting with regard to the self-service POS location (See [0024] discussing the operation of the workflows on the MPOS being anything from accessing business logic on another device, navigating menus, displaying a series of a series of screens and menu options, etc. The examiner is interpreting the displaying a series of a series of screens and menu options as the ability to change a configuration setting.).
Yopp is silent on the limitations of
the voice input including a command to change a configuration setting of a computing device;
to effectuate the configuration setting change 
an audible output
However, Meng teaches at [0025], [0037], and [claim 3] that it would have been obvious to one of ordinary skill in the voice user interface art to include:
 the voice input including a command to change a configuration setting of a computing device (See [0025] discussing the voice input to the system to change the language of the system to French. The examiner is interpreting the changing of language as a configuration setting.);
to effectuate the configuration setting change (See [0025] discussing the updating of the language of the system to French. The examiner is interpreting updating as effectuating.); and 
an audible output (See [0037] discussing the system outputting an audio question to the user for confirmation of the language change. See also [claim 3] discussing the prompt being in an audio format.). 
Therefore, it would have been obvious for one of ordinary skill in the voice user interface art before the effective filing date of the claimed invention to have modified the teachings of Yopp to include the voice input including a command to change a configuration setting of a computing device involved with data processing of transactions at the self-service POS location; to effectuate the configuration setting change; and an audible output, as disclosed by Meng. One of ordinary skill in the art would have been motivated to make this modification in order to improve user’s experience by not requiring manual interaction (Meng [0043]).  
		
7.	With regards to claim 2, Yopp disclosed the method limitations of,
wherein the voice input is recorded as an audio data item within a memory of a voice input device that receives the voice input (See [0031] discussing MPOS device (102) having a processor and memory for storing and executing of software to perform its designated functions. The examiner is interpreting voice input as a designated function. See also [0058] discussing MPOS device (502) the audio module (510) as an input/output device that can capture audio. The examiner is interpreting a device that can capture audio to be a microphone.).  

8.	With regards to claim 4, Yopp disclosed the method limitations of,
wherein the voice input device is a microphone coupled to a POS terminal at the self-service POS location (See [0058] discussing MPOS device (502) the audio module (510) as an input/output device that can capture audio. The examiner is interpreting a device that can capture audio to be a microphone. The examiner notes that the MPOS is a mobile device and can be located anywhere within reason such as the self-service POS location.).  

9.	With regards to claim 6, Yopp disclosed the method limitations of,
wherein the data processing action is performed according to a data processing command received with the at least one response (See [0066]-[0067] discussing server (506) transmitting back to MPOS device commands corresponds to the received audio file and the performing of the command.).  

10.	With regards to claim 7, Yopp disclosed the method limitations of,
wherein the at least one response includes a response received by a networked device is a different device than that which received the voice input (See Fig. 5 and [0057] discussing the MPOS (502) receiving the input and the communication between POS server (504), MPOs (502) and servers (506(1)-506(3). The examiner is interpreting the POS server as another network device that receives responses from the servers (506(1)-506(3).). 

11.	Claim 3 is rejected under 35 U.S.C. 103 as being obvious by Yopp and Meng in view of U.S. Pat. No. 9792901 to Saleem et al. (“Saleem”).

12.	With regards to claim 3, Yopp disclosed the limitations of,
wherein the voice input device is a microphone of … speaker device deployed at the point-of-sale location (See [0058] discussing MPOS device (502) the audio module (510) as an input/output device that can capture audio. The examiner is interpreting a device that can capture audio to be a microphone.).  
Yopp and Meng are silent on the limitation of,
smart-speaker
However, Saleem teaches at [Col. 1, l. 61-67] that it would have been obvious to one of ordinary skill in the speech-based system art to include smart-speaker (Saleem [Col. 1, l. 61-67] teaches the uses of a smart microphone speaker combination that receives command inputs and generates speech replies based on the voice inputs.). 
Therefore, it would have been obvious for one of ordinary skill in the speech-based system art before the filing date of the claimed invention to have modified the teachings of Yopp and Meng to include smart-speaker, as disclosed by Saleem. One of ordinary skill in the art would have been motivated to make this modification in order to allow a speaker-mic system to perform actions based on commands (Saleem [Col. 1, l. 45-67]).

Response to Arguments
13.	Applicant’s arguments, see Remarks, filed 6/29/2022, with respect to objection of claim 3 and 35 U.S.C. §112 rejection of claim 4 have been fully considered and are persuasive.  The objection of claim 3 and 35 U.S.C. §112 rejection of claim 4 have been withdrawn. 

14.	Applicant's arguments (That the amendments overcome the previous rejection), see Remarks, filed 6/29/2022, with respect to, 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yopp and Meng for claims 1, 2, 4, and 6-7 and Yopp, Meng and Saleem for claim 3.
Applicant states:
    PNG
    media_image1.png
    219
    670
    media_image1.png
    Greyscale

Examiner disagrees. Applicant’s comment that the device being configured would be a device other than the device receiving the voice input is not support by the claims, unless Applicant is considering a microphone and a POS device as a separate devices. The claims do not require separation nor do they not indicate it in anyway. Examiner suggest claiming the physical elements. Further, MPEP2144.04.V.C. discussing the obviousness of separating components of a known systems. Examiner notes that the [0018] describes the voice device (102) as a terminal. Yopp teaches the offloading of the data processing of the voice processing by a server, see [0066] discussing server (506) transmitting back to MPOS device commands corresponds to the received audio file. Examiner maintains position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov